PER CURIAM.
The wife appeals from a final judgment of dissolution alleging several errors on the part of the trial court.
With the exception of the wife’s attorneys’ fees, which should have been charged entirely to the husband due to his superior financial position, Locke v. Locke, 413 So.2d 431 (Fla. 3d DCA 1982); Hudgens v. Hudgens, 411 So.2d 354 (Fla. 2d DCA 1982); Johnson v. Johnson, 403 So.2d 1388 (Fla. 2d DCA 1981), we find no abuse of the trial court’s discretion with respect to any of the issues raised. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Dominik v. Dominik, 390 So.2d 81 (Fla. 3d DCA 1980). Accordingly, the order appealed is reversed with directions that the husband be responsible for the entire $10,000 attorneys’ fee award to the wife. The judgment under review is otherwise entirely affirmed.
Affirmed in part, reversed in part and remanded with directions.